DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-4, 6-16 and 25, added new claims 28-32 are currently pending and are addressed below.

Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 07/20/2018, 08/11/2020 and 10/20/2020 are being considered by the examiner.


Response to Arguments

2.	Applicant’s arguments with respect to claims 1-4, 6-16, 25 and 28-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 1-4 and 6-7are rejected under 35 U.S.C. 103 as being unpatentable over  DE102015200926 to Stefan et al. in view DE102016209704 to Jochen et al. and in view of US20060092004 to Klotz et al. further in view of US2013/0215314 to Prentice et al.
7.	Regarding claim 1, Stefan discloses an electronic control unit (processing device 110 see at least and [¶ 26] and Fig. 1), comprising: 
a signal input circuit configured to receive a sensor signal from a radar sensor or from a lidar Sensor (as shown in Fig. 1 the processing device receive radar signal see at least [¶ 26] and Figs. 1); and a processing circuit configured to
generate a first representation of the sensor signal (see at least [¶ 26-28 & 34] & Fig. 1)
determine a first condition based on a first representation of the sensor signal (processing device detect an object based on sensor data see at least [¶ 20-21, 26, 28 & 34] and Fig.1), and generate an activation signal in response to the first condition (once the sensor detect an object in the vehicle travel trajectory the control device controls actuators to avoid collision with object or trigger the protective device see at least [¶ 28-30 & 39] and Fig.1). 

Stefan does not explicitly disclose the limitation reducing a resolution of the sensor signal; generate a second representation of the sensor signal, wherein the second representation of the sensor signal has a higher resolution than the first representation of the sensor signal; forward the second representation of the sensor signal to a first output interface configured to be coupled to a physical layer of a communication system of a first device

However, Jochen is directed to method for activating personal protection device of                       vehicle, involves generating drive signal for driving personal protection device. Jochen discloses the control device includes processing unit for processing signals and interface to a sensor for reading sensor signals and outputting control signals to the actuator and communication interface for reading in or outputting data that is embedded in communication protocol and output the optically data into the corresponding data transmission line (see at least [¶ 20-22] and Fig.1). Therefore, from the teaching of Jochen, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Stefan to use the technique of to generate a second representation of the sensor and forward the second representation to a first output interface coupled to a physical layer of a communication system
similar to that of the teaching of Jochen in order to enhance the safety.

However, Klotz is directed to Lidar sensors. Klotz discloses the system uses a Lidar sensor for range up to 30 m distance such as "low speed following", "blind spot detection", and more, and if a wide sensing range exists both horizontally and vertically, with sufficiently high angular resolution in both directions with a high angular resolution in both direction, that means second representation of sensor has higher resolution than the first one. Therefore, from the teaching of Koltz, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to 
Yet, Prentice is directed to sensor device and manipulation of sensor signal. Prentice discloses sensor device includes sensor and processor, [¶ 57] “sensor 314 is read out, in order to increase the signal level, while reducing the sensor resolution” that means the resolution of the sensor signal is reduced to generate the first presentation, furthermore, Prentice discloses [¶ 42] “sensor 314 is also effective when actuated in a second mode by timing generator 312 for providing final sensor image data.  This final mode sensor image data is provided as high resolution output”, that means the resolution of the second signal is higher than the first signal (see at least [¶ 42 &57] and Fig.1).  Therefore, from the teaching of Prentice, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Stefan to use the technique of generating a presentation of sensor signal by reducing the sensor signal and generate a second representation of the sensor with high resolution similar to that of the teaching of Prentice in order to enhance the accuracy.

8.	Regarding claim 2, Stefan discloses the activation signal is at least one selected from: a reversible activating signal for activating a reversible safety measure, or an irreversible activating signal for activating an irreversible safety measure (the system trigger airbag see at least [¶ 28-29]). 
 


10.	Regarding claim 4, Stefan discloses the irreversible activating signal is configured to cause at least one selected from: an emergency breaking of a vehicle, or a firing of an airbag (trigger airbag see at least [¶ 28-29]).

11.	Regarding claim 6, Stefan, Jochen, Klotz and Prentice in combination discloses all the limitation of claim 1 as discussed above, furthermore, Stefan discloses generate representation of the sensor signal (see at least [¶ 26-28 & 34] and Fig. 1), but Stefan does not explicitly disclose the limitation of the processing circuit is further configured to extract the first representation from the second representation. Jochen discloses the control device includes processing unit for processing signals and interface to a sensor for reading sensor signals and outputting control signals to the actuator, where control device is capable of extracting first representation from the second representation which is known in the art (see at least [¶ 20-22] and Fig.1).  Therefore, from the teaching of Jochen, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Stefan to use the technique of to 
extracting the first representation from the second representation sensor signal similar to that of the teaching of Jochen in order to enhance the safety.

Klotz discloses “In the automotive sector, a number of functions can be realized in the close range up to 30 m distance such as "low speed following", "blind spot detection", "backing aid" or "precrash" using lidar sensors, if a wide sensing range exists both horizontally and vertically, with sufficiently high angular resolution in both directions.” the high angular resolution in both direction, that means second representation of sensor has higher resolution than the first one (see at least [¶ 3 & 27]) . Therefore, from the teaching of Koltz, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Stefan to use the technique of second representation of sensor signal has high angular resolution similar to that of the teaching of Klotz in order to enhance the safety.

13.	Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over  Stefan et al. in view Jochen et al., Klotz et al. and Prentice et al. and further in view of US2017/0293025 to Davis et al. 
14.	Regarding claim 29, Stefan, Jochen, Klotz and Prentice in combination disclose all the limitation of claim 1 as discussed above, furthermore, Prentice discloses wherein reducing the resolution of the sensor signal  (see at least [¶ 42 &57] and

However, Davis is directed to automotive radar system. Davis discloses the system select a subset of the bins to perform super resolution processing and performing spatial smoothing steps to enhance the solution, that means the system decreasing the spatial resolution of the sensor signal (see at least [¶ 93]).  Therefore, from the teaching of Davis, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Stefan to use the technique of decreasing the spectral resolution of the sensor signal similar to that of the teaching of Davis in order to reduce data size for faster transfer.

15.	Regarding claims 30 and 31, Stefan, Jochen, Klotz and Prentice in combination disclose all the limitation of claim 1 as discussed above, furthermore, Prentice discloses wherein reducing the resolution of the sensor signal  (see at least [¶ 42 &57] and
Stefan does not explicitly disclose the limitation of re-claim 30) the sensor signal comprises radar cube data comprising a data bins; comprises reducing a number of data bins on at least one dimension of the radar cube data; and re-claim 31) wherein reducing the number of data bins comprises merging at least two neighboring data bins. 
Davis discloses sensor signal includes a radar data cube which comprises data bins, also Davis the system select a subset of the bins to perform super resolution processing and performing spatial smoothing steps in function of time (one dimensions), that means the system decreasing the spatial resolution of the sensor signal, furthermore, Davis discloses the system compress the range bins that means merging two .

16.	Claims 8-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DE102010022706 to Koenig et al. in view of US2005/0257985 to Fukushima et al. furthermore in view of US20060092004 to Klotz et al.
17.	Regarding claim 8, Koenig discloses a gateway circuit configured to be coupled to an airbag electronic control unit (gateway circuit 17 coupled to airbag control unit see at least [¶ 41 &43] and Fig. 3), the gateway circuit comprising: 
a signal input configured to receive a sensor signal from an environmental sensor of a vehicle (as shown in fig. 3 the gateway circuit 17 that receive signal input from sensor see at least [¶  23 & 41] and Fig. 1& 3);  
a first signal output configured to forward a first representation of the sensor signal of the environmental sensor to the airbag electronic control unit (as shown in fig. 3 the gateway circuit 17 forward signal representation of the sensor signal to airbag control unit see at least [¶  41] and Fig. 3);  and 
a second signal output configured to forward a second representation of the sensor 


Koenig does not explicitly disclose the limitation of a representation of the sensor is forwarded to an electronic control unit different from the airbag electronic control unit, wherein the second representation of the sensor signal has a higher resolution than the first representation of the sensor signal.
However, Fukushima is directed to vehicle with controller that controls the vehicle operating mode. Fukushima discloses [¶ 43] “a device that requires the input of high resolution signals is provided as the control means, the signal converting means 15 convert low resolution signals .theta.1 into high resolution signals .theta.1', and then transmits them to the control means 10”., that means the system use signals .theta.1/first representation and the second representation of the signal with high resolution and forward the second to representation to controller 10 which is different than the airbag control electronic control unit, see at least [¶ 43]. Therefore, from the teaching of Fukushima, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Koenig to use the technique of forwarding the second representation of the sensor signal to control device which is different than the airbag control electronic control unit similar to that of the teaching of Fukushima in order to enhance the safety.

However, Klotz is directed to Lidar sensors. Klotz discloses the system uses a Lidar sensor for range up to 30 m distance such as "low speed following", "blind spot 

18.	Regarding claim 9, Koenig discloses the gateway circuit is further configured to determine a first condition based on the first representation of the sensor signal, and to generate an activation signal in response to the first condition (the gateway circuit actuate the airbag once the system determined there is a crash/collision condition see at least [¶ 41-42] and Fig. 3). 

19.	Regarding claims 10 and 12, Koenig discloses the activation signal is at least one selected from: a reversible activating signal for activating a reversible safety measure, or an irreversible activating signal for activating an irreversible safety measure; and re-claim 12) the irreversible activating signal is configured to cause at least one selected from: an emergency breaking of the vehicle, or a firing of an airbag. 
 (as shown in fig. 3 the gateway circuit 17 forward signal representation of the sensor signal to airbag control unit to trigger the airbag which is irreversible activation see at least [¶ 41] and Fig. 3)


21.	Regarding claim 16, Koenig, Fukushima and Klotz in combination disclose all the limitation of claim 8 as discussed above, furthermore, Koenig discloses a second signal input configured to receive a further sensor signal from a second environmental sensor of the vehicle (the driver assistant includes multiple sensors, that mean second signal input that receives sensor signal from second sensor see at least [¶ 26-28 & 34] & Fig. 1); of the first signal output of the gateway circuit is further configured to forward a first representation of the further sensor signal to the airbag electronic control unit (as shown in fig. 3 the gateway circuit 17 forward signal representation of the sensor signal to airbag control unit see at least [¶  41] and Fig. 3).
Koenig does not explicitly disclose the limitation of the second signal output is configured to forwarded the second representation of the further sensor signal to the electronic control unit different from the airbag electronic control unit.
Fukushima discloses [¶ 43] “a device that requires the input of high resolution signals is provided as the control means, the signal converting means 15 convert low resolution signals .theta.1 into high resolution signals .theta.1', and then transmits them to the control means 10”., that means the system use signals .theta.1/first representation and the second representation of the signal with high resolution and forward the second to .

22.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al., Fukushima et al. and Klotz further in view of US2018/0172729 to Kirst.
23.	Regarding claim 13 and14, Koenig and Jochen in combination disclose all the limitation of claim 8 as discussed above, but Koenig does not explicitly disclose the limitation of re-claims 13) the gateway circuit is configured to receive a sensor signal as a series of sensor telegrams at the signal input; and re-claims 14)  the gateway circuit is further configured to identify for an individual sensor telegram based on a tag comprised in the individual sensor telegram, whether the individual sensor telegram pertains to the first representation of the sensor signal or to the second representation of the sensor signal. 
However, Kirst is sensor and measurement arrangement. Kirst discloses a sensor that is coupled to electronic module, and operator device receives the sensor signal as a series of sensor telegrams, also Kirst discloses the first digital sensor signal according to first communication protocol, that means the first signal is coded based on the first communication/first tag, and the system generate a second digital signal derived from .

24.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DE102010022706 to Koenig et al. in view of US2005/0257985 to Fukushima et al. and in view of US20060092004 to Klotz et al. furthermore in view of DE102016209704 to Jochen et al.
25.	Regarding claim 15, Koenig, Fukushima and Klotz in combination disclose all the limitation of claim 8 as discussed above, Koenig does not explicitly disclose the limitation of the gateway circuit is configured to provide the second representation of the sensor signal according to a protocol usable within a communication system.
However, Jochen discloses the control device includes processing unit for processing signals and interface to a sensor for reading sensor signals and outputting control signals to the actuator, and the communication interface for reading in/or outputting data .

26.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al., Fukushima et al. and Klotz, further in view of US2013/0215314 to Prentice et al.
27.	Regarding claim 32, Koenig, Fukushima and Klotz in combination disclose all the limitation of claim 8 as discussed above, Koenig does not explicitly disclose the limitation the gateway circuit is further configured to generate the first representation of the sensor signal by reducing a resolution of the sensor signal.
However, Prentice discloses sensor device includes sensor and processor, [¶ 57] “sensor 314 is read out, in order to increase the signal level, while reducing the sensor resolution” that means the resolution of the sensor signal is reduced to generate the first presentation (see at least [¶ 42 &57] and Fig.1).  Therefore, from the teaching of Prentice, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Koenig to use the technique of generating a presentation of sensor signal by reducing resolution the sensor signal similar to that of the teaching of Prentice in order to reduce data size for faster transfer.

s 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over  DE102010022706 to Koenig et al. in view of US20060092004 to Klotz et al. further in view of US2018/0172729 to Kirst.
29.	Regarding claim 25 and 28, Koenig discloses an environmental sensor element for a vehicle (see at least [¶ 41 &43] and Fig. 3), comprising: 
a radar sensor or a lidar sensor configured to produce a sensor signal covering a field of view(radar sensor see at least [¶ 4 & 10]);  
wherein the environmental sensor element is configured to provide a first representation of the sensor signal (as shown in fig. 3 the gateway circuit 17 forward signal representation of the sensor signal to airbag control unit see at least [¶  41] and Fig. 3);  
wherein the environmental sensor element is further configured to provide a second representation of the sensor signal (as shown in fig. 3 the gateway 17 send sensor signal to other elements of the vehicle via the bus 18  see at least [¶ 17& 41] and Fig.3). 
wherein an interface of the environmental sensor element , the interface is further configured to output the first representation of the sensor signal, the second representation of the sensor signal, or both the first representation of the sensor signal and the second representation of the sensor signal (gateway circuit receives the sensors signal and it is  coupled to airbag control unit, where the gateway circuit output the first representation of the sensor signal see at least [¶ 41&43] & Fig.3).
Koenig does not explicitly disclose the limitation wherein the second representation of the sensor signal has a higher resolution than the first representation of the sensor signal; the limitation of environmental sensor element is couplable to a physical layer of a communication system, and wherein the interface is configured to output the 

However, Klotz is directed to Lidar sensors. Klotz discloses the system uses a Lidar sensor for range up to 30 m distance such as "low speed following", "blind spot detection", and more, and if a wide sensing range exists both horizontally and vertically, with sufficiently high angular resolution in both directions with a high angular resolution in both direction, that means second representation of sensor has higher resolution than the first one. Therefore, from the teaching of Koltz, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Koenig to use the technique of second representation of sensor signal has high angular resolution similar to that of the teaching of Klotz in order to enhance the safety.

However, Kirst is sensor and measurement arrangement. Kirst discloses a sensor that is coupled to electronic module, and the system output the sensor telegrams the representation of the sensor signals, also the system receives the first digital sensor signal according to first communication protocol, that means the first signal is coded based on the first communication/first tag, and the system generate a second digital signal derived from the first signal, where the second signal being in the form of a .

Conclusion

30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 










/RACHID BENDIDI/Primary Examiner, Art Unit 3667